DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

              COMMERCE LIMITED PARTNERSHIP #9229,
                           Appellant,

                                   v.

                          TONY POUTOUS,
                             Appellee.

                             No. 4D18-2801

                              [May 2, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John J. Murphy, III, Judge; L.T. Case No.
062018CA007659AXXXCE.

  Jonathan R. O'Boyle of The O'Boyle Law Firm, Deerfield Beach, for
appellant.

  Kunal A. Mirchandani of Klein Law Group, PA, Boca Raton, for appellee.

PER CURIAM.

  Affirmed.

WARNER, FORST and KUNTZ, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.